In an action to recover the reasonable value of professional services rendered, the appeal is from an order denying a motion to dismiss the complaint made on the grounds that respondent had invoked the jurisdiction of the Surrogate’s Court, Suffolk County, by filing a notice of claim with respect to the same subject matter here involved and that the claim had been struck out for respondent’s failure to appear for an examination before trial, after having requested and received two adjournments thereof. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.